DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;

(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.

Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2014/0278229 A1) in view of Smith (US 2020/0016459 A1).

	Regarding claim 1, Hong teaches an electronic device for use in connection with a bicycle as claimed in the preamble (See [0040+]), at least one sensor as claimed (See [0440+]), at least one memory element as claimed (See [0040+]), and display information as claimed (See [0440+]).  Smith teaches at least one processing element as claimed (See [0009+]), through the processor ascertain at least one pedal clip status as claimed (See [0009+], Abstract).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Hong with the teaching of Smith to allow sensors to be utilized with a processor to measure cycling power (See [0009+]).

	Regarding claim 8, Smit teaches a pedal cadence (See [0034+]).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Hong with the teaching of Smith to allow sensors to be utilized with a processor to measure cycling power (See [0009+]).

Claims 2, 3, 12-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2014/0278229 A1) in view of Smith (US 2020/0016459 A1) of Rice (US 2007/0281828 A1).

Regarding Claim 12: The claim limitations are substantially similar to the limitations of claim 1.  Rice teaches the gear selector as claimed (See [0074+]).  

Regarding Claim 18: The claim limitations are substantially similar to the limitations of claim 1 which should be referenced above.  Hong teaches the electronic device for use with a bicycle (See [0440+] and Abstract), Hong teaches the sensor (See [0440+]), the memory element (See [0040+]).  Rice at [0074+] speaks of the gear selector, and at [0076+] the displaying of information as claimed.  Smith teaches the processing element (See [0009+]), the pedal clip status even based on the movement characteristics of the bicycle wherein the pedal clip status even comprises clipping into a pedal by one or both feet (See Abstract and [0009+]), and the pedal cadence (See [0034+]).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Hong with Rice to allow gear selection and changing to be monitored and automated by a (micro)processor  (See [0074+]).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Hong with the teaching of Smith to allow sensors to be utilized with a processor to measure cycling power (See [0009+]).


Claim 2: [0076+]
Claim 3: [0076+]
Claim 13: [0076+]
Claim 14: [0076+]
Claim 19: [0076+]
Claim 20: [0211+]
	It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Hong with Rice to allow gear selection and changing to be monitored and automated by a (micro)processor  (See [0074+]).

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2014/0278229 A1) in view of Smith (US 2020/0016459 A1) and Previdi (US 2015/0019062 A1).

	Regarding claim 4, Previdi teaches the accelerometer is located within a head component of a bicycle computer mounted on the handlebars of the bicycle.  (See Figure 1 (24))  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Hong with the teaching of Previdi to allow for the intent of the user operating the bicycle to be detected (See [0070+]).

Claims 5, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2014/0278229 A1) in view of Smith (US 2020/0016459 A1) and Hyde (US 2020/0316365 A1).

	Regarding claims 5, 7, 9, Hyde teaches the wearable sports sensor, gps unit and acceleration and velocity measurements through accelerometer (See [0040+], [0059+] and [0086+]).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Hong with the teaching of Hyde to have a sensor embedded in the article in which motion is to be detected, to detected at least one physiological characteristic of the subject and the distance traveled (See [0040+, 0059+, 0086+]).

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2014/0278229 A1) in view of Smith (US 2020/0016459 A1) and Smit (US 2015/0345925 A1).

	Regarding claim 6, Smit teaches the at least one sensor comprising a force detecting sensor in the spindle of the pedals.  (See [0025+])  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Hong with the teaching of Smit to measure the force exerted by the bicyclist on the left and right pedals (See [0025+]).
	
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2014/0278229 A1) in view of Smith (US 2020/0016459 A1) and Matak (US 9,855,484 B1).

	Regarding claim 10, Matak teaches or suggests the forward progress metric with relative progress as claimed (See 39:56+).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Hong with the teaching of Matak to allow a user to compare their results with others during a workout (See 39:56+).

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2014/0278229 A1) in view of Rice (US 2007/0281828 A1), Smith (US 2020/016459 A1) and Previdi (US 2015/0019062 A1).

Regarding claim 15, Previdi teaches the accelerometer is located within a head component of a bicycle computer mounted on the handle bars of the bicycle.  (See Figure 1 Item 24)  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Hong with the teaching of Previdi to allow for the intent of the user operating the bicycle to be detected (See [0070+]).

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2014/0278229 A1) in view of Rice (US 2007/0281828 A1), Smith (US 2020/016459 A1) and Hyde (US 2020/0316365 A1).

Regarding claim 16, Hyde teaches the sensor is wearable on the body of the cyclist (See [0041+]).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Hong with the teaching of Previdi to allow for the intent of the user operating the bicycle to be detected (See [0070+]).

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2014/0278229 A1) in view of Rice (US 2007/0281828 A1), Smith (US 2020/016459 A1) and Smit (US 2015/0345925 A1).

Regarding claim 17, Smit teaches the force detection on the spindle of the pedals.  (See [0025+])  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Hong with the teaching of Smit to measure the force exerted by the bicyclist on the left and right pedals (See [0025+]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711